Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 6, 2018

                                    No. 04-18-00632-CV

                                      Andrea PEREZ,
                                        Appellant

                                             v.

                                   Santos SPARKMAN,
                                         Appellee

                      From the County Court, Guadalupe County, Texas
                               Trial Court No. 2018-CV-0246
                         Honorable Robin V. Dwyer, Judge Presiding


                                      ORDER
        On September 6, 2018, appellant Andrea Perez filed, in conjunction with her notice of
appeal, a “Plea for Emergency Stay and Review of Excessive Supersedeas Bond,” requesting this
court to stay a writ of possession set to issue on September 7, 2018. After consideration, we
GRANT the “Plea for Emergency Stay and Review of Excessive Supersedeas Bond” and
ORDER the writ of possession to not issue until further order of this court.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court